Citation Nr: 1504910	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  11-02 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right knee disability as secondary to service-connected disabilities. 

2.  Entitlement to service connection for left knee disability as secondary to service-connected disabilities. 

3.  Entitlement to service connection for right foot disability as secondary to service-connected disabilities.

4.  Entitlement to service connection for left foot disability as secondary to service-connected disabilities.

5.  Entitlement to service connection for right ankle disability as secondary to service-connected disabilities.

6.  Entitlement to service connection for right shoulder disability. 

7.  Entitlement to service connection for left shoulder disability. 

8.  Entitlement to service connection for residuals of sacral fracture.

9.  Entitlement to service connection for right ring finger and hand disability.

10.  Entitlement to service connection for residuals of left ribcage fracture. 

11.  Entitlement to service connection for erectile dysfunction as secondary to service-connected lumbar spine disability. 

12.  Entitlement to service connection for urinary incontinence as secondary to service-connected lumbar spine disability. 

13.  Entitlement to an evaluation in excess of 50 percent prior to November 28, 2011, and thereafter an evaluation in excess of 70 percent for left hip replacement with femur malunion disability. 

14.  Entitlement to an initial evaluation in excess of 10 percent prior to November 28, 2011, and thereafter an evaluation in excess of 20 percent for right hip and thigh disability. 

15.  Entitlement to an evaluation in excess of 20 percent prior to November 28, 2011, and thereafter an evaluation in excess of 40 percent for degenerative arthritis of the thoracolumbar spine disability.

16.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy.

17.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy.

18.  Entitlement to a total disability rating due to individual unemployability (TDIU) 

REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to December 1968. 

These matters come on appeal to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs, Regional Office located in Muskogee, Oklahoma (RO), which denied the benefits sought on appeal. 

In November 2014, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities from the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The RO received a formal claim for entitlement to a TDIU in April 2014.  The Veteran stated that he was unemployable due to his service-connected bilateral hip and lumbar spine disabilities, and as such the claim for TDIU is part and parcel to the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO denied the issue as he currently has a combined rating of 100 percent, effective from May 14, 2014.  See December 2014 rating decision.  
However, it does not appear that the Veteran has been awarded special monthly compensation (SMC).  See 38 U.S.C.A. § 1114(s).  VA's duty to maximize a claimant's benefits, to include SMC benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  As no single disability has been rated total (at 100 percent) and there has not been an award for special monthly compensation, the issue of TDIU is not moot.  See Bradley, 22 Vet. App. at 292 (Congress intended a single disability be rated as total for § 1114(s), but TDIU may be used as a basis for establishing second requirement under § 1114 (s)).  For this reason, a TDIU award may become relevant if the Veteran becomes eligible for special monthly compensation benefits. 

This appeal was processed using the VA paperless claims systems Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to increased ratings, TDIU as well as entitlement to service connection for right ankle, right ring finger and hand, left ribcage, erectile dysfunction, and urinary incontinence disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current right knee disability, degenerative arthritis status post total knee replacement, was proximately caused by his service-connected left hip disability. 

2.  The Veteran's current left knee disability, degenerative arthritis, was proximately caused by his service-connected left hip disability.

3.  The Veteran's current right foot disability, degenerative arthrosis, was proximately caused by his service-connected left hip disability.

4.  The Veteran's current left foot disability, degenerative arthrosis, was proximately caused by his service-connected left hip disability.

5.  In a September 2013 written statement, the Veteran stated his desire to withdraw his claim for entitlement to service connection for right shoulder disability. 

6.  In a September 2013 written statement, the Veteran stated his desire to withdraw his claim for entitlement to service connection for left shoulder disability. 

7.  In a September 2013 written statement, the Veteran stated his desire to withdraw his claim for entitlement to service connection for disability due to residuals of sacral fracture. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for entitlement to service connection for left knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

3.  The criteria for entitlement to service connection for right foot disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

4.  The criteria for entitlement to service connection for left foot disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

5.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for right shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2014).

6.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for left shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2014).

7.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for residuals of sacral fracture have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). In light of the full grants of the benefits sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

The Veteran seeks entitlement to service connection for right knee, left knee, right foot, and left foot disabilities as secondary to his service-connected bilateral hip and lumbar spine disabilities.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102. 

The medical evidence of record demonstrates that the Veteran has current diagnoses of degenerative arthritis status post total right knee replacement and degenerative arthrosis in the left knee, right foot, and left foot.  See September 2008 private bone scan report; VA and private treatment records; and a June 2014 private medical evaluation.  Accordingly, element (1), current diagnosed disability has been shown for each claimed disorder.  In addition, there is no doubt that the Veteran meets element (2) as he has been awarded service-connection for right hip, left hip, and lumbar spine disabilities.  The remaining issue, therefore, is whether element (3), evidence of a nexus between the service-connected disabilities and current diagnosed bilateral knee and bilateral foot disorders, are met. 

In support of his claims, the Veteran has submitted a June 2014 private medical evaluation by Dr. R.A.H., a board certified internal medicine specialist.  Dr. H. noted the Veteran's history of an in-service left hip injury, where the Veteran fractured his left hip and required multiple surgeries, including a total hip replacement that ultimately resulted in his left leg being an inch and a half shorter than his right leg.  As a result of the leg length discrepancy, the Veteran has experienced ongoing persistent and significant mechanical gait abnormalities.  Dr. H. noted that it is well recognized within the general medical community that altered gait mechanics do cause stress to be placed on additional structures of the contralateral ipsilateral extremity because of the change in the dynamics and mechanics of the weight bearing that occurs with an altered gait due to leg length discrepancy.  Dr. H. found that the Veteran's persistent leg length discrepancy with markedly abnormal altered gait resulted in additional stress being placed upon his right lower extremity, which in turn resulted in secondary damage to his left knee and both feet. Based on the review of the clinical findings as well as the evidence contained in the claims folders and the medical literature, the Dr. H. concluded that the Veteran's current right knee, left knee, right foot, and left foot disorders were proximately caused by his service-connected disabilities. 

The Board finds that Dr. H.'s private medical opinion is highly probative in this matter, and there is no contrary medical opinion of record.   Accordingly, element (3), evidence of a nexus between the service-connected disabilities and each claimed disorder (right knee, left knee, right foot, and left foot disabilities), has been satisfied.  Accordingly, the benefits sought on appeal are allowed. 

As the Board has granted service connection on a secondary proximately-caused basis for each claimed disorder, it need not address service connection on secondary aggravation basis or on direct basis in any of these matters.

Withdrawn Claims 

The Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id. 

The record reflects that the Veteran perfected timely appeals of the rating decision that denied entitlement to service connection for right shoulder disability, left shoulder disability, and residuals of sacral fracture.  Thereafter, in a September 2013 written statement, the Veteran stated his desire to withdraw these claims from appellate review.  The Board finds that this statement qualifies as a valid withdrawal of the issue.  See 38 C.F.R. § 20.204 (b).

 In view of the foregoing, the Board concludes that further actions with regard to the issue are not appropriate.  The Board does not have jurisdiction over the withdrawn claim.  As such, the issue is dismissed.


ORDER

Entitlement to service connection for right knee disability is granted. 

Entitlement to service connection for left knee disability is granted. 

Entitlement to service connection for right foot disability is granted.

Entitlement to service connection for left foot disability is granted.  

The appeal, concerning entitlement to service connection for right shoulder disability, is dismissed.

The appeal, concerning entitlement to service connection for left shoulder disability, is dismissed.

The appeal, concerning entitlement to service connection for residuals of sacral fracture, is dismissed.


REMAND

Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the remaining claims on appeal. 

Initially, the Board notes that the Veteran's claims were last adjudicated by RO in an April 2014 statement of the case (SOC) and April 2014 supplemental statement of the case (SSOC).  Since April 2014, additional evidence pertaining to the increased rating claims as well as the service connection claims has been associated with the claims folder.  The Veteran submitted a June 2014 private medical evaluation report which contains medical findings pertaining to his all his claimed disabilities.  Also, the record shows that the Veteran underwent September 2014 VA orthopedic examinations in conjunction his TDIU claim.  These VA examination reports reflect the most recent evaluation of the severity of the Veteran's right and left hip, lumbar spine, left and right radiculopathy disabilities.  The Veteran has a right to have the additional evidence considered by the RO/AMC in the first instance.  See 38 C.F.R. § 20.1304; Disabled Veterans of America v. Principi, 327 F.3d 1339 (Fed. Cir. 2003).  

A review of the record does not reflect that the Veteran has been provided with an SSOC on these matters while the appeal was pending.  In addition, the Veteran has not waived initial consideration.  To ensure that the Veteran's procedural rights are protected, insofar as he is afforded the opportunity for initial adjudication in the first instance, the Board must return these matters to the RO/AMC, for its initial consideration of the evidence.  Thereafter, he must be provided with an SSOC.

A remand is also need to provide the Veteran with a VA medical examination to determine the nature of his current claimed right ankle disability.  The June 2014 private medical evaluation reflects that the Veteran has painful and reduced motion in his right ankle as secondary to his service-connected disabilities.  However, it is unclear from the medical evidence of record the exact nature of the Veteran's claimed right ankle disability.  Without an identified current diagnosed disability, an award of service connection cannot be provided.  As such, the Veteran should be afforded a VA examination in conjunction with his claim for right ankle disorder. 

Also, on remand the Veteran should be afford another VA examination to determine whether the Veteran's claimed erectile dysfunction and urinary incontinence are secondary to his lumbar spine disability as opposed to his non-service connected benign prostate hyperplasia.  In the June 2014 private medical evaluation report, Dr. H. concluded that based on a review of the medical literature, the Veteran's erectile dysfunction and urinary incontinence were secondary his service-connected lumbar spine disability.  However, Dr. H.'s medical statement failed to address to previous medical evidence that associated the Veteran's claimed disorders with his non-service connected BPH.  Given the additional medical evidence, the Board finds that another VA examination to determine the etiology of the Veteran's claimed dysfunction and urinary incontinence is needed. 

It is noted that to a secondary service connection theory of entitlement may be granted for a disability that is proximately due to or the result of an established service-connected condition, or when a service-connected disorder aggravates another disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In addition, during the November 2014 Board hearing, the Veteran's representative identified outstanding records of pertinent private treatment, and VA's assistance was requested to help obtain those records. 

Finally, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the other claims being remanded herein.  For this reason, the Board finds that the claim for entitlement to TDIU must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

In this case, the Veteran has a combined rating of 100 percent, effective from May 15, 2014 for his service-connected disabilities.  Evidence of record detailed that the Veteran medically retired from his clerical position in April 2014, and he filed his formal claim for TDIU later that month.  The RO recently denied entitlement to TDIU in December 2014, noting that the issue was moot because the Veteran was in receipt of a 100 percent combined schedular rating since May 15, 2014.  

The Board recognizes the fact that the Veteran is currently in receipt of a combined 100 percent schedular rating for his service-connected disabilities; and that, as result of the perception of there being no additional benefits available to the Veteran, it has been the past practice of VA to dismiss a claim of TDIU as being moot.  However, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Bradley v. Peake, 22 Vet. App. 280 (2008).

The RO should determine whether VA may still potentially consider a TDIU claim in such an instance in order to determine the Veteran's eligibility for special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In this case, the Veteran is not in receipt of SMC.  The RO must consider whether a TDIU is warranted solely due to one of his service-connected disabilities.

Notably, during the November 2014 Board hearing, the Veteran testified that he is in receipt of Social Security Administration (SSA) benefits.  A review of the record shows that SSA award is for age-related benefits (awarded upon his retirement).  Therefore the SSA records are not relevant to the matters at hand and need not be secured.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent a letter requesting him to identify any relevant outstanding medical records. Authorized release forms should be provided. 

2.  Outstanding VA treatment records from VA facilities identified by the Veteran or the record should also be obtained.

3.  Arrange for the Veteran to undergo a VA orthopedic examination with an appropriate medical professional in order obtain a medical opinion on the nature and etiology of the Veteran's claimed right ankle disorder.  The claims folder and a copy of this REMAND must be made available to the examiner.  The examiner should indicate receipt and review in any report generated.  All indicated studies, tests, and evaluations should be performed.  All pertinent symptomatology and findings should be reported in detail.

Based on a review of the claims folder and the evidence from clinical evaluation, the examiner should identify the nature of any current right ankle disorder, and then provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that the currently diagnosed right ankle disorder is proximately caused or aggravated by his service-connected disabilities.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the Veteran's current right ankle disorder is aggravated by his service-connected disabilities, the examiner should report the baseline level of severity prior to the onset of aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disabilities.

4.  Arrange for the Veteran to undergo a VA genitourinary examination in order obtain a medical opinion on the etiologies of the Veteran's claimed erectile dysfunction and urinary incontinence.  The claims folder and a copy of this REMAND must be made available to the examiner.  The examiner should indicate receipt and review in any report generated.  All indicated studies, tests, and evaluations should be performed.  All pertinent symptomatology and findings should be reported in detail.

Based on a review of the claims folder and the evidence from clinical evaluation, the examiner should provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction and/or urinary incontinence are proximately caused or aggravated by his service-connected lumbar spine disability, as opposed to his non-service connected benign prostate hyperplasia.  In doing so, the VA examiner is asked to reconcile the conflicting medical evidence contained in the previous 2011 and 2013 VA examination reports, 2013 VA medical opinion report, as well as the 2014 private medical evaluation. 

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the Veteran's current erectile dysfunction and/or urinary incontinence are aggravated by his service-connected disability, the examiner should report the baseline level of severity prior to the onset of aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

5.  Review the evidence of record and determine whether any additional development is needed, to include new VA examinations, especially if the additional evidence suggests a worsening of the Veteran's disabilities. The Board would point out that no such action is required by this REMAND at this time.

6.  After completion of the above, readjudicate the Veteran's claims, including the potential applicability of 38 U.S.C.A. § 1114 with regards to the TDIU claim. If the claims are not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


